DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilfried (DE 4119704) in view of Gandhi et al. (US 10682903), hereinafter Gandhi.
Regarding claim 1, Wilfried discloses a window stabilization system (Wilfried, Fig. 3) for a window of a vehicle, comprising: a first inflatable bladder (Wilfried, 5 in Fig. 3) positioned within a body portion (Wilfried, Fig. 5, partially within) of the vehicle below an opening in the body portion where the window enters the body portion such that the inflatable bladder will engage a surface of the window (Wilfried, Fig. 3, right surface) when the window is lowered within the body portion; an inflator (Wilfried, device in paragraph 17) in fluid communication with the first inflatable bladder configured to pump a fluid into the inflatable bladder such that when the first inflatable bladder is inflated, the first inflatable bladder comes into physical contact with a surface of the window when the window is lowered within the body portion (Wilfried, Fig. 3); and a bladder control system (Wilfried, device in paragraph 17 and control valve in paragraph 19) to control operation of the inflator regarding operation of the window (Wilfried, paragraph 19 and abstract, deflate when window is in motion and inflate when window is stopped at a partially or completely raised position).
Regarding claim 2, Wilfried discloses part of the system of claim 1.
Regarding claim 3, Wilfried discloses part of the system of claim 1, further comprising a second inflatable bladder (Wilfried, 6 in Fig. 3) positioned opposite the first inflatable bladder adjacent a path along which the window passes such that the second inflatable bladder will engage an opposite surface of the window when the window is opened at least a predetermined amount in the second inflatable bladder is inflated (Wilfried, Fig. 3).
Wilfried fails to disclose the inflator operate in response to data received as recited in claim 1 and a sensor to detect an amount by which the window is open as recited in claim 2.
However, Gandhi teaches the inflator operate in response to data received (Gandhi, Fig. 1 and 9, data from sensor) and a sensor to detect an amount by which the window is open (Gandhi, Col. 12 lines 15-19).
Gandhi is considered to be analogous art because it is in the same field of vehicle window inflatable seal as Wilfried. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal as taught by Wilfried to incorporate the teachings of Gandhi and have an electronic system to automate the inflation/deflation operation and to lower or raise the window. Doing so provides additional convenience to users since the system operates automatically.
Response to Arguments
Applicant’s arguments, see pages 5-9 of Applicant's Remarks under sect, filed 7/14/2022, with respect to the rejection(s) of claims 1-7 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the same references used in the previous Office Action.
Allowable Subject Matter
Claims 4-7 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                                                                                                                                                                         
/JASON S MORROW/              Primary Examiner, Art Unit 3612